Per Curiam.
On January 17, 1985, the district court for Douglas County, Nebraska, entered a decree dissolving the marriage between Richard L. Andersen, appellee, and Florence F. Andersen, appellant. Paragraph 8 of the decree specifically directed that the award of attorney fees and costs was reserved by the court and would be considered at a separate hearing at a later date. On June 11, 1985, the district court for Douglas County, Nebraska, entered its order directing that each party was to pay his or her own attorney fees. The only issue presented to this court on appeal is whether the district court erred in directing each party to pay his or her own attorney fees and in failing to award the appellant an attorney fee for the services of her attorney in the district court. Appellant maintains that the trial court erred in that regard and should have awarded her a substantial attorney fee. We have reviewed the record de novo, as we are required to do in cases of this nature, and have concluded that the trial court was not in error. See Guggenmos v. Guggenmos, 218 Neb. 746, 359 N.W.2d 87 (1984). For that reason, the judgment of the district court is affirmed. Each party is to pay his or her own attorney fees in this court.
Affirmed.